                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                         KELLY BLICE,
                                   8                                                          Case No. 5:18-cv-03631-EJD
                                                        Plaintiff,
                                   9                                                          ORDER RE JOINT CASE
                                                  v.                                          MANAGEMENT STATEMENT
                                  10
                                         BMC SOFTWARE, INC.,                                  Re: Dkt. No. 21
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          This case is scheduled for a Case Management Conference on February 14, 2019 at 10:00

                                  14   a.m. For the reasons stated below, the Case Management Conference is continued until April 25,

                                  15   2019 at 10:00 a.m.

                                  16          Kelly Blice filed this action in the Santa Clara County Superior Court on May 15, 2018.

                                  17   The action was removed to this Court in June 2018. Ms. Blice passed away in or around early

                                  18   November 2018. Defendant filed a Suggestion of Death on November 11, 2018. Dkt. 13.

                                  19   Plaintiff represents that it intends to file a Rule 25 Motion to Substitute, and that Ms. Blice is

                                  20   survived by her brother, Christopher Blice. Dkt. 21 at 5. Mr. Blice has filed a Notice of Petition

                                  21   to Administer Estate in the Contra Costa County Superior Court. Dkt. 21 at 5-6. The Notice is set

                                  22   for hearing on March 14, 2019. Id.

                                  23          Rule 25(a) provides that, in the event of the death of a party, a Motion to Substitute must

                                  24   be made within 90 days of service of the statement noticing the death. The Ninth Circuit has ruled

                                  25   that “[t]his 90-day deadline may be extended by Rule 6(b).” Zanowick v. Baxter Healthcare

                                  26   Corp., 850 F.3d 1090, 1094 (9th Cir. 2017).

                                  27          The Court ORDERS as follows:

                                  28   Case No.: 5:18-cv-03631-EJD
                                       << ORDER TYPE >>
                                                                                          1
                                   1          The deadline for Plaintiff to file a Rule 25 Motion to Substitute is extended until April 12,

                                   2   2019. The Case Management Conference set for February 14, 2019 is continued until April 25,

                                   3   2019 at 10:00 a.m. The Parties shall file a Joint Case Management Statement no later than April

                                   4   15, 2019.

                                   5          IT IS SO ORDERED.

                                   6   Dated: February 5, 2019

                                   7                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-cv-03631-EJD
                                       << ORDER TYPE >>
                                                                                         2
